Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [Clifford Chance US LLP Letterhead] September 2, 2009 VIA EDGAR AND BY HAND Mr. Duc Dang Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: NRDC Acquisition Corp. Preliminary Proxy Statement on Schedule 14A File No. 001-33749 Filed August 10, 2009 Dear Mr. Dang: On behalf of our client, NRDC Acquisition Corp., a Delaware corporation (the Company), set forth below is the Companys analysis of the question raised by the staff (the Staff) of the Division of Corporation Finance of the Securities and Exchange Commission (the Commission), namely whether prior performance information of the type specified by Item 8 of Industry Guide 5 (Guide 5) is required to be included in the proxy statement of the Company described below. Background On August 7, 2009, the Company entered into a Framework Agreement with NRDC Capital Management, LLC, which, among other things, contemplates the continuation of the Companys business as a corporation that intends to elect to qualify to be taxed as a real estate investment trust (REIT), for U.S. federal income tax purposes, commencing with the taxable year ending December 31, 2010. The Company has filed a preliminary proxy statement with the Commission and proposes to file a definitive proxy statement pursuant to which it plans to solicit proxies from its stockholders to amend the terms of the Companys certificate of incorporation (the charter) to provide that the consummation of substantially all of the transactions contemplated by the Framework Agreement will also constitute a Business Combination under Article Sixth of the charter (the Initial Charter Proposal). If the Initial Charter Proposal is approved, stockholders will be asked to (i) approve the transactions contemplated by the Framework Agreement (the Business Combination Sub-Proposal 1) and (ii) amend the Company's charter to provide for perpetual existence (the Business Combination Sub- Proposal 2 and, together with the Business Combination Sub-Proposal 1, the Business Combination Proposals). In addition to voting on the Initial Charter Proposal and the Business Combination Proposals, stockholders will vote on proposals to approve amendments to the Company's charter which (i) eliminate certain provisions applicable only to special purpose acquisition corporations, (ii) add various provisions relating to the Companys intention to elect to qualify to be taxed as a REIT and (iii) revise certain other provisions in anticipation of the Companys existence as an operating company (the Secondary Charter Proposals and together with the Initial Charter Proposals and the Business Combination Proposals, the Stockholder Proposals). The Company also plans to use the definitive proxy statement to solicit votes from the holders of its outstanding warrants to amend the terms of the warrants to, among other things, increase the exercise and call price and extend the term of the warrants (the Warrantholder Proposals). Guide 5 Requirements Are Not Applicable To The Companys Proxy Statement On June 3, 1982, the Commission adopted revisions to what had previously been known as Guide 60, Preparation of Registration Statements Relating to Interests in Real Estate Limited Partnerships. 1 The revisions were intended to standardize and simplify the track record disclosure in the registration statements of real estate limited partnerships, 2 and were codified as Guide 5. While Guide 5 by its terms applies only to registration statements related to interest in real estate limited partnerships, the Commission in Release 33-6900 stated that While Industry Guide 5 (Guide) by its terms applies only to the Preparation of Registration Statements Relating to Interests in Real Estate Limited Partnerships, the requirements contained in the Guide should be considered, as appropriate, in the preparation of registration statements for real estate investment trusts and for all other limited partnership offerings. The Staff has interpreted Release 33-6900 as requiring Guide 5 prior performance information in registration statements for initial public offerings of blind-pool REITs. Release 33-6900 also indicated that aspects of Guide 5 should also be applied to limited partnership roll-up transactions. We have not found any instance of the Commission or the Staff further extending Guide 5 requirements. As described above, the Company is not conducting a registered securities offering.
